FILED
                                                                                   Oct 29 2020, 9:09 am

                                                                                       CLERK
                                                                                   Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                          Curtis T. Hill, Jr.
Marion County Public Defender Agency                       Attorney General
Indianapolis, Indiana                                      Steven J. Hosler
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Jerome Gibbs,                                              October 29, 2020
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           20A-CR-770
        v.                                                 Appeal from the
                                                           Marion Superior Court
State of Indiana,                                          The Honorable
Appellee-Plaintiff                                         Mark Stoner, Judge
                                                           The Honorable
                                                           Jeffrey Marchal, Magistrate
                                                           Trial Court Cause No.
                                                           49G06-1905-F5-20339



Vaidik, Judge.




Court of Appeals of Indiana | Opinion 20A-CR-770 | October 29, 2020                        Page 1 of 5
                                            Case Summary
[1]   Domestic battery is generally a Class A misdemeanor but is elevated to a Level

      5 felony if, among other reasons, it results in bodily injury to a family or

      household member who has a mental or physical disability and who is in the

      care of the defendant. Jerome Gibbs was convicted under this provision, and he

      appeals, arguing the State failed to prove the victim was in his care. We agree

      and therefore remand this matter to the trial court for the entry of a conviction

      and sentence for a Class A misdemeanor.



                             Facts and Procedural History
[2]   On May 16, 2019, Gibbs was in an alley on the east side of Indianapolis with

      his girlfriend, Tonja Smith. Gibbs was on foot, and Smith, who was obese, had

      bad knees, and struggled to stand, was on an electric scooter. They argued, and

      Gibbs knocked Smith off her scooter onto the ground and then shoved her back

      down when she tried to get up. As a result, Gibbs suffered injuries to her face,

      hand, and knee.


[3]   The State charged Gibbs with domestic battery as a Level 5 felony under

      Indiana Code section 35-42-2-1.3(c)(5)(B), which applies if the battery results in

      bodily injury to “[a] family or household member who has a mental or physical

      disability if the offense is committed by an individual having care of the family

      or household member with the disability, regardless of whether the care is




      Court of Appeals of Indiana | Opinion 20A-CR-770 | October 29, 2020        Page 2 of 5
      assumed voluntarily or because of a legal obligation.”1 The case proceeded to a

      bench trial in February of this year. The trial court found Gibbs guilty as

      charged and sentenced him accordingly.


[4]   Gibbs now appeals.



                                   Discussion and Decision
[5]   Gibbs contends the evidence is insufficient to support his conviction for

      domestic battery as a Level 5 felony. When reviewing sufficiency-of-the-

      evidence claims, we neither reweigh the evidence nor judge the credibility of

      witnesses. Willis v. State, 27 N.E.3d 1065, 1066 (Ind. 2015). We will only

      consider the evidence supporting the judgment and any reasonable inferences

      that can be drawn from the evidence. Id. A conviction will be affirmed if there is

      substantial evidence of probative value to support each element of the offense

      such that a reasonable trier of fact could have found the defendant guilty

      beyond a reasonable doubt. Id.


[6]   A person who knowingly or intentionally touches a family or household

      member in a rude, insolent, or angry manner commits domestic battery, a Class

      A misdemeanor. Ind. Code § 35-42-2-1.3(a)(1). But as noted above, the offense




      1
        Regarding the “family or household member” element, Gibbs was not married or related to Smith, and
      there is no evidence that the two were living together. However, an individual is considered a “family or
      household member” of another person if the individual “is dating or has dated the other person” or “is or was
      engaged in a sexual relationship with the other person[.]” Ind. Code § 35-31.5-2-128(a)(2), (3). At trial, Gibbs
      acknowledged he was in a “dating” and “sexual” relationship with Smith. Tr. p. 38.

      Court of Appeals of Indiana | Opinion 20A-CR-770 | October 29, 2020                                 Page 3 of 5
      is a Level 5 felony if, among other things, it results in bodily injury to a family

      or household member who has a mental or physical disability and who is in the

      care of the defendant, either because the defendant voluntarily assumed the care

      or is under a legal obligation to provide it. Id. at (c)(5)(B). To convict Gibbs

      under this provision, the State had to prove beyond a reasonable doubt that (1)

      Gibbs knowingly or intentionally touched Smith in a rude, insolent, or angry

      manner, (2) Smith was injured as a result, (3) Smith was a member of Gibbs’s

      family or household, (4) Smith had a mental or physical disability, and (5)

      Smith was in Gibbs’s care.


[7]   Gibbs does not dispute the first four elements. He argues only that the State

      failed to prove Smith was in his care and that as a result his conviction should

      be reduced to a Class A misdemeanor. In response, the State does not contend

      Gibbs had a “legal obligation” to care for Smith. Therefore, the issue is whether

      there is sufficient evidence to support a conclusion that Gibbs voluntarily

      assumed care of Smith. There is not.


[8]   The domestic-battery statute does not define “care,” and the parties do not

      direct us to any other statute that defines what it means for a person to be in

      another person’s “care.” The State asserts “Gibbs assumed the care of Smith

      voluntarily through being in a relationship with a woman who is disabled and

      unable to walk.” Appellee’s Br. p. 11. There are two problems with this

      argument. First, there was no evidence presented that Smith was in anyone’s

      care, let alone Gibbs’s care, or that she even needed or wanted any care. In fact,

      the word “care” was never uttered at trial—by a witness, by counsel, or by the

      Court of Appeals of Indiana | Opinion 20A-CR-770 | October 29, 2020         Page 4 of 5
       trial court. The State’s argument assumes that any person who is unable to walk

       needs to be cared for by another person, which is obviously not the case.

       Second, even if Gibbs needed some level of care because of her disability, the

       State cites no authority supporting the proposition that anybody who enters a

       romantic relationship with such a person necessarily assumes the care of that

       person.


[9]    The State adds, “By entering an intimate relationship with Smith, Gibbs would

       have cared for Smith and assisted Smith in carrying out activities like picking

       up, retrieving, or moving items when alone with Smith and assisting her in

       moving from one area to another, thereby providing physical or psychological

       comfort.” Id. But this is just another unsupported assumption. While evidence

       that a defendant assisted another person “in carrying out activities like picking

       up, retrieving, or moving items” or “moving from one area to another” might

       help demonstrate that the defendant assumed “care” as required by the statute,

       there is no such evidence in this case. All we know is Gibbs was Smith’s

       boyfriend and he was with her while she was on her scooter. That evidence,

       standing alone, is an insufficient basis on which to conclude Gibbs voluntarily

       assumed care of Smith. Therefore, we reverse Gibbs’s Level 5 felony conviction

       and remand this matter to the trial court with instructions to enter a conviction

       and sentence for Class A misdemeanor domestic battery.


[10]   Reversed and remanded.


       Bailey, J., and Weissmann, J., concur.

       Court of Appeals of Indiana | Opinion 20A-CR-770 | October 29, 2020       Page 5 of 5